Citation Nr: 1045203	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for posttraumatic stress 
disorder, and if so, whether service connection is warranted.   

2.  Whether new and material evidence has been received to reopen 
the claim of service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen 
the claim of service connection for a right ankle disability.   

4.  Entitlement to service connection for a skin disorder claimed 
as due to an undiagnosed illness.  

5.  Entitlement to service connection for breathing problems 
claimed as due to an undiagnosed illness.  

6.  Entitlement to service connection for headaches claimed as 
due to an undiagnosed illness.  

7.  Entitlement to service connection for fatigue claimed as due 
to an undiagnosed illness.  

8.  Entitlement to service connection for muscle aches and joint 
pain claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1992.  
He served in the Saudi Arabia from January 7, 1991 to May 3, 1991 
and served in the Defense of Saudi Arabia campaign and the 
Liberation and defense of Kuwait campaign.  The Veteran was 
awarded a Southwest Asia Service Medal.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the RO.    

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010.  A transcript of the hearing is associated with 
the record. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for renal disease has been 
raised by the record, at the hearing before the Board in 
October 2010, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction and refers the matter to the AOJ for 
appropriate action.  

The issues of service connection for PTSD, a skin disorder, a 
breathing condition, headaches, fatigue, and muscle aches and 
joint pain claimed as due to undiagnosed illness are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2003 rating decision, the RO denied 
service connection for PTSD, hypertension and a right ankle 
disorder.  

2.  The evidence added to the record since the December 2003 
decision includes evidence that is neither cumulative nor 
redundant and, by itself or in connection with the evidence 
previously assembled, relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility of 
substantiating the claim of service connection for PTSD.      

3.  The evidence received since the December 2003 rating decision 
is not new, nor does it relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claims for service connection 
for hypertension and a right ankle condition when this evidence 
is considered by itself or in connection with the evidence 
previously assembled.       



CONCLUSIONS OF LAW

1.  Since the December 2003 rating decision, new and material 
evidence has been received to reopen the claim of service 
connection for PTSD.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.156 (2010).  

2.  Since the December 2003 rating decision, new and material 
evidence has not been received to reopen the claims of service 
connection for hypertension and a right ankle disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim and 
of the relative duties of the VA and the claimant for procuring 
that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the application to reopen the claim for service 
connection for PTSD, in view of the Board's favorable decision to 
reopen the claim, further assistance is unnecessary to aid the 
Veteran in substantiating the claim to reopen.

Regarding the applications to reopen the claims for service 
connection for hypertension and a right ankle disability, the 
Board concludes that the Veteran has been afforded appropriate 
notice under VCAA.  

The RO provided VCAA notice letters to the Veteran in September 
2005 (before the initial adjudication of the increased rating 
claim), and December 2006.  

The letters notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service connection 
and a claim to reopen, as well as what information and evidence 
must be provided by the Veteran and what information and evidence 
would be obtained by VA.

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of her claims to the RO.  The content 
of the letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The December 2006 letter provided the Veteran with notice of the 
laws regarding degrees of disability and effective dates.  The 
claims were readjudicated in July 2008.  

The September 2005 letter notified the Veteran that the claims of 
service connection had been previously denied because the claimed 
disabilities were not found to have occurred in service.  

The notice letter informed the Veteran that in order for evidence 
to qualify as new, the evidence must be submitted to VA for the 
first time, and in order for evidence to be material, the 
evidence must pertain to the reason the claim was denied.  The 
Board finds that the Veteran has received proper VCAA notice for 
the claim to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claims, and the duty to assist 
requirements have been satisfied.  

VA treatment records dated from October 2001 to April 2010 have 
been obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been obtained for 
review. 

Until a claim is reopened, VA does not have a duty to provide a 
medical examination or obtain a medical opinion.  See 38 C.F.R. § 
3.159(c)(1).  

As noted, the RO made all reasonable efforts to obtain and 
associate with the claims folder the records identified by the 
Veteran.  There is no identified relevant evidence that has not 
been addressed.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 




Legal Criteria

Service Connection

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a disease or injury resulting in 
current disability was incurred during service or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection may also be granted for a disability initially 
diagnosed after service when all of the evidence shows it to have 
been incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).   

In addition, if a veteran served continuously for ninety (90) or 
more days during a period of war or after December 31, 1946, and 
if hypertension became manifest to a degree of 10 percent or more 
within one year from the date of the veteran's termination of 
such service, that condition would be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  Such a presumption would 
be rebuttable, however, by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  





New and Material Evidence

The governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not perfected become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As a general rule, decisions of the 
Board are final if unappealed.  38 U.S.C.A. §§ 511(a), 7103, 
7104(a); 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  



Analysis

In a December 2003 rating decision, the RO denied the claims of 
service connection for PTSD, a right ankle disability and 
hypertension.  The Veteran was notified of this decision and he 
did not perfect an appeal.  The rating decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered 
at the time of the decision was the service treatment records, 
private treatment records from S.O.M.C. dated in 1993 and 1999, 
and VA treatment records dated from March 2003 to December 2003.   

In order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In July 2005, 
the Veteran petitioned to reopen.  

Regarding the application to reopen the claim for PTSD, the Board 
finds the evidence submitted since the December 2003 rating 
decision to be new and material.  

The claim for service connection for PTSD was denied in December 
2003 on the basis that there was no competent evidence of a 
diagnosis of PTSD and there was no evidence of a verified 
stressor event.  

The evidence associated with the record shows a diagnosis of PTSD 
and evidence of a stressor event.  VA treatment records dated in 
December 2004 shows that the Veteran underwent a VA psychological 
assessment.  PTSD was diagnosed.  

This evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  In the previous claim, there was no diagnosis of 
PTSD.   

This evidence is material because it addresses an unestablished 
fact concerning whether the Veteran currently has a diagnosis of 
PTSD.  This evidence raises a reasonable possibility of 
substantiating the claim because it establishes a current 
diagnosis of PTSD which the VA examiner relates to the stressor 
events in service.  Thus, this evidence is new and material.  

There is evidence of a stressor event in service.  The previous 
evidence of record showed that the Veteran was attached to the 
16th Infantry, 1st Infantry Division.  Service records show that 
the Veteran served in Southwest Asia from January 7, 1991 to May 
3, 1991 and he participated in the Defense of Saudi Arabia 
campaign and the Liberation and defense of Kuwait campaign.  

The service records show that his military occupation specialty 
was indirect fire infantryman.  The newly submitted evidence 
consist of a military history of the 1st Infantry Division.  

The history indicates that the 1st Infantry Division led the 
armed attack into Iraq on February 24, 1991, breaking through 
enemy lines and taking 2,500 prisoners.  The 1st Infantry 
Division fought through 260 kilometers of enemy held territory in 
100 hours.  The ceasefire was called on February 28, 1991.  

The Veteran submitted statements in which he stated that he was 
under enemy fire and mortar attack and feared hostile attack.  

This evidence, specifically the history of the 1st Infantry 
Division, is new because it had not been previously submitted to 
agency decisionmakers, and is neither cumulative nor redundant.    

This evidence is material because it addresses an unestablished 
fact concerning whether the Veteran experienced a stressor event 
in service which was sufficient to cause PTSD.  

This evidence raises a reasonable possibility of substantiating 
the claim because it establishes that the Veteran had a fear of 
hostile military or terrorist activity while serving in the 
Persian Gulf War.  

This evidence also tends to show that the Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft.  Thus, this evidence is new and 
material.  

In conclusion, the Board finds that the evidence received since 
the December 2003 rating decision is new and material, and the 
claim of service connection for PTSD is reopened.  

Regarding the claim for service connection for hypertension, in 
the December 2003 rating decision, the RO denied the claim of 
service connection for hypertension on the basis that there is no 
evidence of a hypertension in service or evidence that 
hypertension was manifested to a compensable degree within one 
year after service separation.  The RO also found that there was 
no evidence of a relationship between the hypertension and 
service and it was not a presumptive disease under 38 C.F.R. 
§ 3.317.  

The evidence submitted since the December 2003 rating decision 
consists of an August 2005 clinical assessment; VA treatments 
records dated from October 2001 to April 2010; an Army History of 
the 1st Infantry Division; the Veteran's spouse's statement dated 
in October 2005; private medical records dated in 2007, the 
Veteran's statement dated in July 2003; and the Veteran's 
testimony at the hearing in October 2010.   

The Board finds that this evidence is not new and material.  This 
evidence essentially shows that the Veteran has continued to be 
treated for hypertension after service separation.  This evidence 
is cumulative and redundant.  Therefore, this evidence is not 
new.  

This evidence is not material.  It does not address an 
unestablished fact which is whether the Veteran had hypertension 
in service or whether the current hypertension is medically 
related to service.  The evidence associated with the record 
since December 2003 does not relate to an unestablished fact 
necessary to substantiate the claim, which is whether the 
Veteran's hypertension is related to service, and it does not 
raise a reasonable possibility of substantiating the claim.  
Thus, the Board finds that this evidence is not new and material.   

Regarding the claim for service connection for a right ankle 
condition, in the December 2003 rating decision, the RO denied 
the Veteran's claim on the basis that there is no evidence of a 
current right ankle disability.  

The evidence submitted since the December 2003 rating decision 
consists of an August 2005 clinical assessment; VA treatments 
records dated from October 2001 to April 2010; an Army History of 
the 1st Infantry Division; the Veteran's spouse's statement dated 
in October 2005; private medical records dated in 2007, the 
Veteran's statement dated in July 2003; and the Veteran's 
testimony at the hearing before the Board in October 2010.   

The Board finds that this evidence is not new and material.  This 
evidence does not establish the presence of a current right ankle 
disability.  The evidence also does not address an unestablished 
fact which is whether the Veteran has a current right ankle 
disability due to injury or disease in service.  

The medical evidence associated with the record since December 
2003 does not relate to an unestablished fact necessary to 
substantiate the claim, to include whether the Veteran currently 
has a right ankle disability.  The Veteran does not provide any 
competent lay evidence of right ankle symptoms.  The evidence 
associated with the record since December 2003 does not raise a 
reasonable possibility of substantiating the claim.  Thus, the 
Board finds that this evidence is not new and material.   

In conclusion, the Board finds that the evidence received since 
the December 2003 rating decision is not new and material, and 
the claims for service connection for hypertension and a right 
ankle disability are not reopened.



ORDER

As new and material evidence has not been received to reopen the 
claim of service connection for hypertension, the appeal to this 
extent is denied.   

As new and material evidence has not been received to reopen the 
claim of service connection for a right ankle condition, the 
appeal to this extent is denied.   

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this extent 
is granted, subject to additional action as discussed 
hereinbelow.  .    



REMAND

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002).   

Regarding the claim for service connection for PTSD, the Veteran 
should be afforded a VA examination to determine whether he 
currently has a diagnosis of PTSD due to a stressor event from 
service.  

There is evidence of a stressor event in service.  The Veteran 
contends that he incurred PTSD due to his service in the Persian 
Gulf war.  The evidence of record shows that the Veteran was 
attached to the 16th Infantry, 1st Infantry Division.  Service 
records show that the Veteran served in Southwest Asia from 
January 7, 1991 to May 3, 1991 and he participated in the Defense 
of Saudi Arabia campaign and the Liberation and Defense of Kuwait 
campaign.  The service records show that his military occupation 
specialty was indirect fire infantryman.  

Also of record is a military history of the 1st Infantry 
Division.  The history indicates that the 1st Infantry Division 
led the armed attack into Iraq on February 24, 1991, breaking 
through enemy lines and ultimately taking 11,400 prisoners.  The 
1st Infantry Division fought through 260 kilometers of enemy held 
territory in 100 hours.  The ceasefire was called on February 28, 
1991.  

The Veteran submitted statements in which he stated that, in the 
Persian Gulf War, he was under enemy fire and mortar attack and 
experienced fear.  The Board finds that the Veteran's claimed 
stressor is consistent with the places, types, and circumstances 
of his service with the 16th Infantry, 1st Infantry Division in 
the Persian Gulf War.   

The VA treatment records dated in December 2004 show that the 
Veteran underwent a VA psychological assessment.  The VA 
psychologist indicated that the Veteran "appear[ed]" to meet 
the DSM-IV criteria for PTSD.  

The Board finds that an additional VA psychiatric examination is 
necessary to confirm whether the Veteran has PTSD due to a 
stressor event from service in accordance with the DSM-IV.  

The revised 38 C.F.R. § 3.304(f)(3) (2010) provides that if a 
stressor claimed by a veteran is related to the veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  

The Board also notes that the Court of Appeals for Veterans 
Claims (Court) has recently held that when a claimant makes a 
claim, he is seeking service connection for symptoms regardless 
of how those symptoms are diagnosed or labeled.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In this case, the record shows diagnosis of adjustment disorder 
with mixed anxiety and depressed mood.  See the December 2004 VA 
psychological evaluation report.  

Thus, in accordance with Clemons, VA must consider in the instant 
case whether the Veteran has any innocently acquired psychiatric 
disability that is etiologically related to his military service. 

The Veteran asserts that he has a skin disability, a breathing 
disability, headaches, fatigue, and muscle aches and joint pain 
due to undiagnosed illness.  The service records show that the 
Veteran served in the Southwest Asia theater of operations from 
January 1991 to May 1991.  

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  

Under that section, service connection may be warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during active 
military, naval or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than not later than December 31, 2011.  
See 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  

Further, lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition must 
be rated by analogy to a disease or injury in which the functions 
affected, anatomical location or symptomatology are similar.  See 
38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 
Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

The record shows that the RO scheduled the Veteran for a Gulf War 
examination in November 2006 but he failed to report.  In 
February 2007, the Veteran indicated that his VA examination had 
been rescheduled and that he was not aware of the change and 
missed the examination.    

The Board finds that the RO should reschedule the Veteran for a 
Gulf War examination to determine whether he currently has a 
medically unexplained chronic multi-symptoms illness or an 
undiagnosed illness. 

VA must also ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed disorders 
were incurred by any incident of military service.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Veteran should be advised in writing that it is his 
responsibility to report for the VA examination, to cooperate 
with the development of his claim, and that the consequences for 
failure to report for a VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

The RO should also contact the Veteran by letter and request that 
he provide sufficient information, and if necessary 
authorization, to enable the RO to obtain any pertinent VA or 
non-VA treatment records showing treatment of the claimed 
undiagnosed illnesses and PTSD.    

The RO should make an attempt to obtain any treatment records 
identified by the Veteran.  The Veteran also should be informed 
that he may submit evidence to support his claims including any 
evidence of in-service treatment for his claimed disabilities.  

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.   The RO should take appropriate steps 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the claimed undiagnosed 
illnesses and PTSD.  The letter should 
request sufficient information to identify 
the health care providers, and if 
necessary, signed authorization, to enable 
VA to obtain any additional evidence.  If 
the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, and 
incorporate them into the Veteran's claims 
file.  

The letter should invite the Veteran to 
submit any pertinent medical evidence in 
support of his claims to VA including any 
evidence of in-service treatment for his 
claimed disabilities.  

2.  The RO should schedule the Veteran for 
a VA psychiatric examination to determine 
the nature and likely etiology of the 
claimed psychiatric disorder.  The claims 
folder, including a copy of this REMAND, 
must be made  available to and reviewed by 
the examiner.  

All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report all 
current diagnoses.  

A diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner must 
identify a specific in-service stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  

If the Veteran has a psychiatric disorder 
other than PTSD, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the current 
psychiatric disability is related to 
disease or injury in service.  The examiner 
should provide a complete rationale for 
each opinion rendered.  

3.  The RO also should schedule the Veteran 
for a VA Gulf War/undiagnosed illness 
examination to determine whether the 
Veteran has a medically unexplained chronic 
multi-symptoms illness or an undiagnosed 
illness manifested by a skin disability, a 
breathing disability, headaches, fatigue or 
muscle aches and joint pain.  

The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should elicit from the Veteran 
and record a full clinical history 
referable to the claimed symptoms.  The 
examiner should first opine as to whether 
the claimed symptoms actually exist, and if 
so, should include whether the Veteran's 
symptoms can be attributed to a known 
clinical diagnosis, and/or whether they are 
objective indications of a qualifying 
chronic disability, to include whether the 
Veteran's cluster of symptoms when 
combined, produce a medically unexplained 
multi-symptom illness.  

In so opining, the examiner should comment 
on whether the Veteran's symptoms, when 
viewed collectively, are characterized by 
overlapping symptoms and signs and have 
features such as fatigue, pain, disability 
out of proportion to physical findings, and 
inconsistent demonstration of laboratory 
abnormalities.  A complete rationale must 
accompany all opinions.

The examiner should also consider the 
Veteran's claims on a direct basis.  That 
is, whether the claimed symptoms of a skin 
disability, a breathing disability, 
headaches, fatigue, and/or muscle aches and 
joint pain are attributable to diagnosed 
disabilities, and if so, whether they had 
their onset during service, regardless of 
whether they are due to an undiagnosed 
illness.

In so doing, the examiner should review the 
service treatment records, VA and private 
medical records, and any additional 
evidence added to the claims file pursuant 
to this remand.  The examiner should first 
identify if any such disability exists, and 
if so, should provide an opinion, with 
adequate rationale, as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that any current 
disability had its onset during service.  
Any opinions expressed by the examiner 
should be accompanied by a clear rationale.  

4. The Veteran should be advised in writing 
that it is his responsibility to report for 
the VA examination, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  

In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


